Citation Nr: 1208623	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for schizophrenia, claimed as a psychiatric disorder.  

2.  Entitlement to service connection for a testicular condition.

3.  Entitlement to a compensable rating for status-post tonsillectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974, with subsequent service in the Puerto Rico Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the February 2005 rating decision, the RO found that the claim for service connection for a testicular condition remained denied because the evidence submitted was not new and material.  In the March 2009 rating decision, the RO found that the claim for service connection for schizophrenia, claimed as a psychiatric disorder, remained denied because the evidence submitted was not new and material, and continued a noncompensable (0 percent) rating for status-post tonsillectomy.

In July 2005, the Veteran testified before a Decision Review Officer (DRO) at the RO regarding his claim for service connection for a testicular condition.  A transcript of that hearing is of record.   

In September 2008, the Board remanded the claim for service connection for a testicular condition to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In the September 2008 remand, the Board explained that, in light of the fact that an April 1975 rating decision denying service connection for a testicular condition was not final, the Board was recharacterizing the issue on appeal as a de novo claim, as opposed to a petition to reopen.  

In a July 2009 decision, the Board denied service connection for a testicular condition.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a Memorandum Decision vacating the Board's July 2009 decision and remanding the claim of entitlement to service connection for a testicular condition to the Board for proceedings consistent with the Court's decision.

In September 2010, the Board remanded the claim for service connection for a testicular condition to the RO via the AMC, for further development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

As will be discussed in the remand below, in the April 1975 rating decision, the RO  denied service connection for a nervous disorder.  In his February 1976 NOD, the Veteran expressed disagreement with the denial of service connection for a nervous disorder.  While an SOC was not issued in response to the February1976 NOD, the claim for service connection for a psychiatric disorder was denied in an August 1984 Board decision.  Thus, the April 1975 denial of service connection for a nervous disorder was subsumed by the August 1984 Board decision.  See 38 C.F.R. § 20.1104 (2011).  Moreover, the Board notes that, after reopening the claim for service connection for schizophrenia in a November 2001 decision, the Board denied the claim for service connection for schizophrenia in a January 2003 decision.  In June 2008, the Veteran filed his current request to reopen a claim for service connection for a psychiatric disorder.  In light of the foregoing final Board decisions, new and material evidence is required to reopen this claim.  

In regard to the request to reopen the claim for service connection for schizophrenia, claimed as a psychiatric disorder, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this case, the Veteran was previously denied service connection for schizophrenia on the basis that the weight of the clinical evidence of record ruled out a connection between the Veteran's psychiatric symptomatology and service.  In June 2008, the Veteran filed a request to reopen his previously denied claim for a psychiatric disorder, and the recent medical evidence continues to reflect schizophrenia.  Accordingly, the Veteran is not seeking service connection for a different diagnosed disease or injury, and new and material evidence is required to reopen the claim.

The decision regarding the claim for service connection for a testicular condition is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  There is no persuasive evidence or opinion that the Veteran has a current testicular condition which had its onset in or was aggravated during active military service.  


CONCLUSION OF LAW

A testicular condition was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided. The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  In this case, the Veteran's claim for service connection for a testicular condition was received in February 1975.  Thereafter, he was notified of the general provisions of the VCAA by the RO and the AMC in correspondence dated in January 2005 and October 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and SSOCs were issued in May 2009 and December 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006 and October 2008.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, VA and private treatment records, and Social Security Administration (SSA) records have been obtained and associated with his claims file.  The Veteran was also provided with VA examinations to assess the current nature and etiology of his claimed disability in March 2009 and January 2011.

The Board notes that, as will be discussed below, the evidence reflects that the Veteran's current testicular condition, a left varicocele, existed prior to entry into service (as such was noted on examination at induction in October 1972).  In his March 2009 and January 2011 opinions, the VA examiner opined that the Veteran's left varicocele was not caused by or a result of military service.  He did not specifically address whether the pre-existing condition was aggravated during service.  The Board is mindful of the duty to provide an adequate examination if one is undertaken.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, in this case, as will be discussed below, there is simply no evidence of any increase in severity in the Veteran's left varicocele during service.  Thus, a medical opinion specifically addressing in-service aggravation is not warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the lack of any competent evidence indicating that the Veteran's left varicocele increased in severity during service, the Board finds that the VA examiner's failure to specifically address whether the pre-existing left varicocele was aggravated during service did not render the examination reports inadequate.

The Board also notes that, as will be discussed below, the claims remaining on appeal are being remanded, in part to obtain verification of the Veteran's dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Puerto Rico National Guard.  While no periods of ACDUTRA or INACDUTRA have yet been verified, the Board notes that, as will be discussed below, there is simply no evidence indicating that the Veteran's left varicocele was aggravated during the Veteran's service in the Puerto Rico National Guard.  As such, a remand to verify specific dates of ACDUTRA and INACDUTRA would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Similarly, the Board notes that the claims remaining on appeal are being remanded to obtain outstanding records of VA and private psychiatric treatment, and to obtain English translation of VA and private psychiatric treatment records in Spanish.  As these records of psychiatric treatment are clearly not pertinent to the claim for service connection for a testicular condition, remand would, again, impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. App. at 546.

The Board has considered that, in addition the to the VA and private psychiatric treatment records in Spanish, the claims file also includes a May 2006 record of private treatment in Spanish which is not obviously for psychiatric treatment.  While this record has not been translated into English, the Board notes that this record appears to be essentially illegible.  [Notably, numerous other treatment records from this facility have been translated from Spanish into English and were found to be illegible in several places.]  Even were a translator able to decipher the handwriting in this record, the Board notes that no findings were made on physical examination of the genitals, thus indicating that the record is not pertinent to the claim herein decided.  Accordingly, remand to obtain translation of this treatment record is not necessary.  See Soyini, 1 Vet. App. at 546.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Factual Background and Analysis

The Veteran asserts that he has a testicular condition as a result of service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity.  38 C.F.R. § 3.306(b).  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  

The presumption of aggravation is not applicable to a claimant seeking service connection based on a period of activity duty for training or inactive duty for training.  Service connection will only be warranted if the evidence shows "both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training."  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).

Service treatment records reflect that, on examination at induction into active duty in October 1972, clinical evaluation of the genitourinary system revealed a left varicocele, asymptomatic.  In February 1974, the Veteran presented with complaints of intermittent pain in the right testicle over the past few months, progressively getting worse.  The impression was possible right epididymitis and the Veteran was referred to Hohenfels Dispensary to be evaluated for a possible hernia or epididymitis.  On physical examination, it was noted that there were no specific findings and that epididymitis was doubtful.  There was no mention of the Veteran's left varicocele.  Clinical evaluation of the genitourinary system on separation examination in September 1974 revealed a left side hydrocele.  It was recommended that the Veteran be referred to the VA hospital.  

On examination for enlistment in the Puerto Rico National Guard in November 1974, clinical evaluation of the genitourinary system was normal.  In his Report of Medical History at that time, the Veteran described himself as in good health.  

On VA examination in March 1975, the Veteran claimed he had a mass of the left testicle since active duty; however, examination revealed no abnormality of the genitourinary system.  

Post-service records of VA treatment reflect a March 1976 diagnosis of a symptomatic left varicocele.  The Veteran was referred to the urology clinic where, in April 1976, examination revealed a left spermatocele.  During VA treatment in March 1981, the Veteran complained of pain in the left testicle for two to three years.  The diagnosis following examination was no genitourinary pathology.  

Examination of the genitourinary system was normal on VA examination in September 1981.  In an October 1995 statement, the Veteran described his left testicle as painful.  September and October 2004 VA urology notes and a May 2005 VA primary care note reflect that the Veteran had a left varicocele.  

During the July 2005 DRO hearing, the Veteran testified that he first noticed a condition of his left testicle during service and that, on discharge from service, he was informed that he could not be operated on because there was not time.  The Veteran added that he had suffered with a left testicle condition since discharge from service.  Later during the hearing, the Veteran reiterated that it was during his service in the Army that he began to experience symptoms regarding his left testicle condition.  

A small left varicocele was again noted during VA urology treatment in August 2005.  A February 2009 VA urology treatment note indicates that the Veteran had a left varicocele by scrotal sonogram, and observation was recommended.  The diagnoses following primary care treatment one week later included left hydrocele.  

The Veteran was afforded a VA genitourinary examination in March 2009.  The Veteran reported that his testicular condition began in 1973, and was initially manifested by left testicular pain and swelling of the left scrotal area.  Examination of the testicles was normal, although examination of the left epididymis/spermatic cord/scrotum revealed a varicocele, which was non-tender.  The diagnosis following examination was left varicocele.  The examiner commented that the left varicocele was asymptomatic.  He opined that the left varicocele was not caused by or a result of military service.  In providing a rationale for this opinion, the VA examiner noted that a left varicocele was found on induction examination in October 1972 and, thus, the Veteran had a left varicocele prior to entering military service.  

The Board notes that the March 2009 VA examination report includes the report of an October 2008 scrotal sonogram.  The impression was no intratesticular lesions and left hydrocele formation; however, the impression as listed in an addendum is left varicocele formation and no intratesticular lesions.  

An April 2009 VA primary care note indicates that the Veteran had a varicocele.  The diagnoses following primary care treatment in July 2009 included left hydrocele.  

In the April 2010 Memorandum Decision, the Court stated that the March 2009 VA examiner's opinion failed to fully account for the Veteran's current condition, as, despite the findings of left varicocele and left hydrocele formations, the examiner only rendered an opinion as to the left varicocele.  See Memorandum Decision, at p. 2.  Accordingly, in September 2010, the Board remanded the claim to afford the Veteran a new VA examination to evaluate the claimed testicular condition.  

The Veteran underwent VA genitourinary examination in January 2011.  The examination was performed by the same physician who evaluated the Veteran in March 2009.  Examination of the left epididymis/spermatic cord/scrotum again revealed a varicocele.  The examination report includes the report of February 2011 ultrasound of the scrotum, which revealed a left-sided varicocele.  Following review of this ultrasound, the VA examiner rendered a diagnosis of left varicocele, and commented that there was no hydrocele.  The examiner opined that the left varicocele was not caused by or a result of the Veteran's military service.  In providing a rationale for this opinion, he observed that the Veteran had a left varicocele on induction examination; thus, his condition pre-existed service.  The examiner added that no hydrocele was mentioned on induction examination, although a left varicocele and hydrocele were mentioned on separation examination.  The examiner added that the Veteran had not undergone surgical treatment for his claimed testicular condition and, at the time of VA examination, he had a left varicocele but no hydrocele.  The examiner opined that a hydrocele was likely never present, and the term hydrocele had been used instead of varicocele.  He added that a varicocele and a hydrocele are two different conditions which are corrected by surgery, and no surgery had been performed in the Veteran's left scrotal area.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a testicular condition is not warranted.  

As an initial matter, the Board acknowledges that the Veteran has argued that his testicular condition did not exist prior to service, but, rather that it had its onset in service.  However, as noted above, the Veteran was found to have an asymptomatic left varicocele at his October 1972 induction examination.  In this regard, the Veteran's disability was clearly noted upon entry into active duty service.  Thus, the presumption of sound condition does not apply.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

Additionally, there is no evidence of any complaints or treatment of the left varicocele during active duty service.  Although service treatment records show one occasion on which the Veteran complained of right testicle pain, there is no mention of the left varicocele or any indication that the pain on the right side was related to the preexisting condition on the left.  Furthermore, the March 2009 and January 2011 opinions of the VA examiner essentially rule out a relationship between the Veteran's current left varicocele and anything of service origin.  In short, there is nothing in the record to show that the Veteran's left varicocele increased in severity during active duty service.  As the evidence fails to demonstrate that the Veteran's preexisting condition increased in severity during service, aggravation cannot be conceded.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In reaching the foregoing conclusion, the Board has considered the Veteran's assertions that his left testicular condition first became symptomatic during service.  Nevertheless, the fact that the Veteran exhibited symptoms in service, in and of itself, is not sufficient to show that the underlying condition, as opposed to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 296; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As regards his service in the Puerto Rico National Guard, the Board notes that the Veteran has neither asserted, nor is there any evidence suggesting that his left varicocele was aggravated during and as a result of active duty for training in the Puerto Rico National Guard.  See Smith, 24 Vet. App. 40.

The Board has considered the post-service findings of a left hydrocele, as noted on scrotal ultrasound in October 2008 and during VA primary care treatment in February and July 2009.  The Board notes, initially, that the October 2008 report of scrotal ultrasound appears to have been revised via addendum to clarify that the impression was not one of left hydrocele formation, but, rather, was left varicocele formation.  In any event, in his January 2011 opinion, the VA examiner clearly stated that the Veteran did not have a left hydrocele, and opined that a hydrocele was probably never present, but, instead the term hydrocele had been used in place of varicocele.  The examiner provided a rationale for his opinion, noting that a hydrocele is corrected by surgery, but the Veteran had not undergone surgery in the left scrotal area.  By contrast, the findings of left hydrocele during VA treatment in February and July 2009 include no rationale discussing the bases for the diagnoses.  

Accordingly, the Board finds that the most probative evidence of record, the January 2011 opinion, reflects that the references to a left hydrocele on separation examination in September 1974 and in October 2008, February 2009, and July 2009, were incorrect and the medical professionals were, more likely, using the term to refer to the Veteran's left varicocele.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

To the extent that the Veteran complained of right testicular pain in service, the Board notes that such pain appeared to represent an acute and transitory condition that resolved prior to discharge.  There is no indication in the post-service medical records that the Veteran has complained of right testicular pain since service.  The only testicular condition that the Veteran is shown to have currently is a left varicocele which, as discussed above, preexisted service and did not increase in severity during service.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without medical evidence of current right testicular condition, service connection for a testicular condition based on in-service incurrence (as opposed to aggravation) must be denied.  

The Board acknowledges the Veteran's contention that he has a testicular condition related to service.  However, the Board finds that the determination of whether his pre-existing left varicocele was aggravated during service to be too complex to be made based on lay observation alone.  Thus, it is a determination that is medical in nature and any opinion regarding in-service aggravation of the pre-existing left varicocele requires medical expertise to constitute competent medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his assertions that he has a current testicular condition related to service are not competent and are outweighed by the findings discussed above.  See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95   (1992).

For all the foregoing reasons, the claim for service connection for a testicular condition must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a testicular condition is denied.


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As regards the request to reopen a claim for service connection for schizophrenia, the Board finds that further notification action, consistent with the VCAA, is warranted.  

In this regard, in a January 2003 decision, the Board denied service connection for schizophrenia.  In June 2008, the Veteran filed his current request to reopen a claim for service connection for a psychiatric disorder.  The Veteran was previously denied service connection for schizophrenia on the basis that the weight of the clinical evidence of record ruled out a connection between the Veteran's psychiatric symptomatology and service.  

With respect to a request to reopen a previously denied claim, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board further notes that proper notice under Kent describes "what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  See Kent, 20 Vet. App. at 10.  

In a June 2008 VCAA letter, the RO advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for schizophrenia, claimed as a psychiatric condition, and advised him that this claim had previously denied and new and material evidence would be required to reopen the claim.  However, this letter did not inform the Veteran that his claim was previously denied in a January 2003 Board decision, nor did it identify the basis for the prior denial of his claim.  Thus, the Board finds that a remand of this claim is necessary for full compliance with the VCAA's notice requirements.  

Additionally, in his October 2009 NOD, the Veteran asserted that his schizophrenia began while serving the Puerto Rico National Guard.  Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106.

The only records from the Veteran's service in the Puerto Rico National Guard which are currently associated with the claims file are his November 1974 Report of Medical History and induction examination.  There is no verification of the Veteran's periods of ACDUTRA and INACDUTRA currently associated with the claims file.  On remand, the AMC/RO should attempt to verify all periods of ACDUTRA and INACDUTRA. 

Review of the claims file also reflects that there are outstanding treatment records which are potentially pertinent to the request to reopen the claim for service connection for schizophrenia.  In this regard, the claims file includes one page of a December 2004 psychiatric progress note from the San Juan VA Medical Center (VAMC).  This note is clearly incomplete.  While VA treatment records currently associated with the claims file include a December 2004 primary care treatment note from the same date, the complete record of psychiatric treatment has not been associated with the claims file.  As the complete December 2004 psychiatric progress note is potentially pertinent to the appeal and within the control of VA, it should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in April 2010.  On remand, the AMC/RO should obtain any more recent VA treatment records.  

Additionally, in March 1982, the Veteran submitted a VA Form 21-4142 (Authorization for Release of Information) to enable VA to obtain records of treatment from a private physician, Dr. C.N.K.  In an accompanying statement, the Veteran reported that this physician had treated him for a nervous condition.  While the SSA records associated with the claims file include a July 1981 record from Dr. C.N.K., the physician reported in that note that he first examined the Veteran on June 2, 1981, and had seen him for weekly visits, with a diagnosis of paranoid schizophrenia.  There is no indication that complete treatment records from this physician have been requested.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, on remand, the AMC/RO should attempt to obtain all outstanding treatment records from Dr. C.N.K.  

The Board further notes that the claims file includes evidence pertinent to the request to reopen the claim for service connection for schizophrenia written in Spanish with no accompanying certified English translation.  While on remand, the AMC/RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish which have not previously been translated into English-to particularly include an October 1978 record of VA treatment (which includes a sentence in Spanish) and a November 1982 psychiatric evaluation-and translate those items into English in order to facilitate review of the record by the Board.

As regards the claim for a compensable rating for status-post tonsillectomy.  The Veteran was most recently afforded a VA examination to evaluate this disability in February 2009.  The physician described the location and nature of the injury or disease as the nose, and stated that there were no effects of the condition on the Veteran's occupational functioning and daily activities.  The final diagnoses were mild allergic rhinitis and status-post tonsillectomy, excellent results.  In his October 2009 NOD, the Veteran asserted that his status-post tonsillectomy was worsening day by day, to the point that he could not have a normal life.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  The Veteran's October 2009 NOD indicates a worsening of his status-post tonsillectomy since the February 2009 VA examination.  

Accordingly, to ensure that the record reflects the current severity of the service-connected status-post tonsillectomy, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder and/or residuals of his tonsillectomy.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for a December 2004 psychiatric progress note from the San Juan VAMC, records of treatment from the San Juan VAMC (to include the Ponce Outpatient Clinic) dated since April 2010, and records of treatment from Dr. C.N.K. (identified above).

2.  Provide the Veteran a corrective VCAA notice, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to reopen the claim for service connection for schizophrenia, claimed as a psychiatric disorder, in light of the basis for the prior denial of the claim in the January 2003 Board decision.  This letter should also advise the Veteran of what is needed to establish the underlying claim for service connection.  The AMC/RO should specifically address the elements required to establish service connection that were found insufficient in the previous denial of the claim, as required by Kent (cited to above).  

3.  Contact the National Personnel Records Center (NPRC), the Adjutant General of Puerto Rico, the Veteran's former National Guard unit, and any other appropriate source to verify the Veteran's periods of ACDUTRA and INACDUTRA and to request any additional service treatment records from the Veteran's National Guard service which have not previously been associated with the claims file.  The AMC/RO is reminded that it should continue efforts to verify the Veteran's service information and to obtain any outstanding service treatment records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain it would be futile.  All records and/or responses received should be associated with the claims file.

4.  Review the claims file, identify all pertinent items of evidence written in Spanish which have not previously been translated into English-to particularly include an October 1978 record of VA treatment (which includes a sentence in Spanish) and a November 1982 psychiatric evaluation-and translate those items into English. The translated documents should be associated with the claims file.

5.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected status-post tonsillectomy.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should identify the level of functional impairment resulting from the Veteran's service-connected residuals of tonsillectomy.  The physician should specifically comment as to whether any of the following are present:  hoarseness, inflammation of cords or mucous membrane, thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


